Citation Nr: 1123495	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-39 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1976 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently diagnosed with sleep apnea.  The first objective diagnosis of record was in February 2009 after a sleep study conducted at the East Orange VA Medical Center (VAMC).  However, at an August 1999 visit with the Northport VAMC the Veteran indicated that in 1990 (three years after his separation from service) he was diagnosed with sleep apnea and given a continuous positive airway pressure (CPAP) mask while in a private rehabilitation facility in Sarasota, Florida.  Further, in a September 2008 interview conducted at the Albany VAMC the Veteran indicated he had been treated by "Dr. Iee Kingston Family [P]ractice," though no further information was provided on this physician, or when and for what conditions the Veteran was treated.  Although all medical reports the Veteran had or releases for such information were requested from the Veteran in a January 2009 letter, the Veteran has not provided any private treatment records, more information on private physicians or treatment facilities, or authorization for the VA to obtain such records.

In his December 2008 claim the Veteran stated he was treated at the Northport and Montrose VAMCs in New York, and the East Orange and Lyons VAMCs in New Jersey.  Review of the record reveals that the Lyons and East Orange records are not associated with the claims file, except for the February 2009 sleep study conducted at East Orange VAMC.  Although the Veteran did not respond to a January 2009 letter requesting his dates of treatment at both facilities, at the March 2009 examination the VA examiner made reference to the Veteran's records of treatment at the Lyons VAMC in October 2008.  Therefore, it is evident that such VA treatment records exist.  VA has a duty to assist in obtaining records of which it has constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records must be obtained prior to appellate adjudication as the Veteran stated he has been treated for sleep apnea at all of the facilities listed in his claim, and especially because the Board is requesting an opinion with respect to the Veteran's sleep apnea.  This opinion will not be fully informed without all available records.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

This appeal must also be remanded to obtain an adequate nexus opinion.  At the March 2009 VA examination, the examiner's statements indicate he believed the Veteran's sleep apnea was documented in service.  However, the Veteran's service treatment records show he was provisionally diagnosed with narcolepsy in service, not sleep apnea.  It is imperative that a VA examiner's opinion be based on the correct facts.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Further, although the examiner stated to the RO in an April 2009 e-mail his opinion that the Veteran's sleep apnea was not caused by or a result of his military service, the examiner provided no rationale for this opinion and thus, it is inadequate for appellate purposes.  Id.  Indeed, the United States Court of Appeals for Veterans Claims has held that most of the probative value of a medical opinion comes from its reasoning.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore, a new nexus opinion based on the correct facts and in which the examiner provides his/her rationale for the opinion reached must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran and request that he provide records of diagnosis and/or treatment for sleep apnea by the noted private rehabilitation facility in Sarasota, Florida, or provide the name and address of this facility as well as the necessary authorization so that VA may obtain such records.  In the same letter also request the Veteran provide records of treatment for sleep apnea provided by the identified private physician "Dr. Iee Kingston Family [P]ractice," or provide the full name and address of this provider as well as the necessary authorization for VA to obtain such records.  Associate any obtained records with the claims file.  If the records are obtained, review the records, and if additional development is indicated, such as a VA medical examination, ensure that the appropriate development is undertaken.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the agency of original jurisdiction (AOJ) is unable to secure these records, notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claim.  Provide the Veteran with an opportunity to respond.

2.  Obtain copies of all VA outpatient treatment records from the New Jersey Health Care System, including the East Orange and Lyons VAMCs, and associate them with the claims file.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure these records, notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claim.  Provide the Veteran with an opportunity to respond.

3.  After the records named above have been acquired and associated with the claims file, obtain a new opinion from a VA examiner, other than the one who conducted the March 2009 VA examination, to determine whether the Veteran's currently diagnosed sleep apnea is etiologically related to his active duty service.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records, VA treatment records, and any private treatment records.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his sleep apnea was caused by service or is otherwise related to service to include whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is related to his narcolepsy diagnosed in service.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinions are based.

4.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


